Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2021

                                      No. 04-20-00083-CV

                                   Perla Ines GUTIERREZ,
                                           Appellant

                                                v.

                                  Ruben Oscar GUTIERREZ,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

        Appellant’s reply brief is currently due March 1, 2021. TEX. R. APP. P. 38.6(c); see also
id. R. 4.1(a). On February 19, 2021, appellant filed a motion seeking an extension of time to file
her brief until March 10, 2021. After consideration, we GRANT appellant’s motion and ORDER
her to file her reply brief by March 10, 2021.

       It is so ORDERED on February 22, 2021.

                                                            PER CURIAM



       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT